--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Execution Copy


SECOND AMENDED AND RESTATED LICENSE AND SUPPLY AGREEMENT


This Second Amended and Restated License and Supply Agreement (the "Agreement")
made and entered into as of this 14th day of May, 2010, effective as of May 19,
2010 (the “Second A&R Agreement Date”), by and between Columbia Laboratories
(Bermuda) Limited, a Bermuda corporation having its principal place of business
at Canon’s Court, 22 Victoria Street, PO Box HM 1179, Hamilton HM 12, Bermuda
("Licensor"), and Ares Trading S.A., a Swiss company with its principal place of
business at c/o Zone Industrielle , 1267 Coinsins, Switzerland ("Licensee").
 
WITNESSETH:
 
WHEREAS, Licensor and Licensee entered into a License and Supply Agreement dated
as of May 20, 1999, as such agreement was amended and restated as of June 4,
2002, and further amended by Amendment No. 1 thereto, dated December 21, 2006;
 
WHEREAS, this Agreement is the second amended and restated version of the
License and Supply Agreement;
 
WHEREAS, Licensor is the owner or exclusive licensee of, and has the right to
transfer or grant licenses with respect to, certain Technology, Patents and the
Trademarks (as hereinafter defined);
 
WHEREAS, Licensor wishes to grant to Licensee an exclusive license (subject only
to Licensor's retained use and manufacturing rights) to the Technology and
Patents for use and sale of the Product (as hereinafter defined) in the
Territory (as hereinafter defined), and Licensee wishes to receive such a
license, on the terms and subject to the conditions set forth herein; and
 
WHEREAS, Licensor wishes to assign the Trademarks to Licensee, and Licensee
wishes to accept such assignment, on the terms and subject to the conditions set
forth herein, and Licensor wishes to retain for its own use the Licensor
Trademark.
 
NOW, THEREFORE, for and in consideration of the mutual promises and covenants
herein contained, the parties hereto agree as follows.
 
1. Definitions.  As used in this Agreement, the following terms (except as
otherwise expressly provided or unless the context otherwise requires) shall
have the respective meanings set forth below (it being understood that the terms
defined in this Agreement shall include the singular number in the plural, and
the plural number in the singular):
 
(a) "Affiliate" shall mean any corporation or other business entity that either
directly or indirectly controls a party to this Agreement, is controlled by such
party, or is under common control of such party.  As used herein, the term
"control" means possession of the power to direct or cause the direction of the
management and policies of a corporation or other entity whether through the
ownership of voting securities, by contract or otherwise.
 
(b) "Base Price" shall mean Direct Cost plus 20%.  On a country-by-country
basis, Licensor shall notify Licensee of the Base Price if the Base Price
becomes relevant in calculating the Purchase Price.
 
(c) "Confidential Information" shall mean all information and/or technical data
which is disclosed by one party hereto to the other party hereto pursuant to
this Agreement which the disclosing party treats as confidential and identifies
as such, other than (i) information known to the receiving party or its
Affiliates prior to the disclosure of such information to such party, provided
said prior knowledge is supportable by documentary evidence, (ii) information
which at the time of the disclosure is, or thereafter becomes, generally known
to the public, provided that such public knowledge does not result from any act
or disclosure by the receiving party or one of its Affiliates in violation of
the terms of this Agreement, (iii) information which can be shown to be
independently discovered, after the date hereof, by a party, or one of its
Affiliates, without the aid, application or use of the disclosed information, or
(iv) information obtained by the receiving party from a third party which is
determined to be in lawful possession of such information, provided such third
party is not in violation of any contractual or legal obligation to the
disclosing party or one of its Affiliates with respect to such
information.  Confidential information of Licensor shall be deemed to include
Dispensing Data disclosed by Licensor or its Affiliates to Licensee or its
Affiliates, regardless of whether such Dispensing Data is identified as
confidential.  Confidential Information of Licensee shall be deemed to include
Dispensing Data disclosed by Licensee or its Affiliates to Licensor or its
Affiliates regardless of whether such Dispensing Data is identified as
confidential.
 
(d) "Direct Cost" shall mean the following direct costs of manufacturing the
Product:  raw material/ingredient costs, packaging costs, direct labor and
direct overhead.
 
(e) "Failure to Supply" shall mean Licensor fails to supply the Product in the
countries of Europe taken as a whole substantially in accordance with the firm
orders contained within Licensee's forecast for a continuous period of
one-hundred and twenty (120) days.
 
(f) "FDA" shall mean the U.S. Food and Drug Administration.
 
(g) "Field" shall mean the vaginal delivery of progesterone or progestational
agents alone or in combination or co-administered with other active substances
directed toward use in hormone replacement therapy as well as in the indications
of secondary amenorrhea, in vitro fertilization, and prevention of endometrial
hyperplasia and other indications where progesterone or progestational agents
are commonly used except in a locally acting - non-systemic - contraceptive
where progesterone or a progestational agent may be useful.
 
(h) "Finished Package Form" shall mean applicators wrapped in aluminum foil with
required leaflet printed in two colors and inserted into an appropriate box with
customary trade dress printed in up to four colors.  The boxes will be placed
into appropriate outer cartons which will be printed in one color with required
labeling and UPC codes.
 
(i) "Forecast" shall mean the official Licensee forecast as required by
paragraphs 4 (i) and 4 (j).
 
(j) "GMP" shall mean current good manufacturing practice regulations promulgated
by the FDA and other regulatory agencies.
 
(k) "Intellectual Property Rights" shall mean trade secrets, trademarks,
tradenames, logos, trade dress, graphics, designs, patents, copyrights or other
proprietary rights.
 
(l) “Licensee Domain Names” shall mean domain names and or social media
addresses related to the Product that are not a Licensor Domain Name.  The
Licensee Domain Names as of the Second A&R Agreement Date are listed on Schedule
F.
 
(m) “Licensee Trademarks” shall mean the trademarks set forth on Schedule G.
 
(n) “Licensor Domain Name” shall mean domain names and or social media addresses
related to the Product as set forth in Schedule E.
 
(o) “Licensor Trademark” shall mean the trademark CRINONE in the United States
subject to U.S. Patent & Trademark Registration No. 2,086,161.
 
(p) "Low Viscosity Product" shall mean any batch of Product that, as of the
initial release testing by Licensor of such Product or its contract
manufacturer, has a viscosity that meets the viscosity specification in the
applicable regulatory filing, but falls below 53,500 cps.
 
(q) "Marketing License Agreement" shall mean the Marketing License Agreement
dated as of June 4, 2002, by and between Licensor and Licensee, which was
terminated pursuant to the terms of the agreement entered into between the
Parties on December 21, 2006.
 
(r) "NDA" shall mean a New Drug Application as defined by the FDA.
 
(s) "Net Sales" shall mean the aggregate equivalent of gross revenue received by
Licensee, its Affiliates or sublicensees (for the sake of clarity, the
definition of Net Sales hereunder shall not include any sales of Product by the
Licensor) from or on account of the sale of the Product to non affiliated third
parties on which payments are due under this Agreement, less (i) reasonable
credits or allowances, if any, actually granted on account of cash or trade
discounts, recalls, rebates, rejection or return of the Product previously sold,
(ii) excises, sales taxes, value added taxes, consumption taxes, duties or other
taxes imposed upon and paid with respect to such sales (excluding income or
franchise taxes of any kind) and (iii) separately itemized insurance and
transportation costs incurred in shipping the Product to such third parties.  No
deduction shall be made for any item of cost incurred by Licensee or its
Affiliates in preparing, manufacturing, shipping or selling the Product except
as permitted pursuant to clauses (i), (ii) or (iii) of the foregoing
sentence.  Net Sales shall not include any transfer between Licensee and any of
its Affiliates or sublicensees for resale.  No transfer of the Product for test
or development purposes or as free samples shall be considered a sale hereunder
for accounting and payment purposes.
 
(t) "Non-Fertility Specialist Market" shall have the meaning set forth in the
Marketing License Agreement.
 
(u)  "Patents" shall mean the patents and/or patent applications filed in the
Territory owned by the Licensor or its Affiliates or with respect to which
Licensor or its Affiliates may now or hereafter have the right to grant licenses
in the Territory, the claims of which may be infringed, absent a license, by the
manufacture, use or sale of the Product within the Territory, including, without
limitation, the patents and applications set forth in Schedule A hereto and any
and all patents issued pursuant thereto, as well as any patents to be applied
for or issued to Licensor or its Affiliates in the future during the term of
this Agreement, which future patents and patent applications shall be added to
Schedule A by written notice of Licensor to Licensee within thirty (30) days of
such application and/or issuance.
 
(v) "Product" shall mean progesterone/COL-1620 vaginal gel.
 
(w) "Product A" shall mean progesterone/COL-1620 vaginal gel containing
progesterone in a concentration of four percent (4%).
 
(x) "Product B" shall mean progesterone/COL-1620 vaginal gel containing
progesterone in a concentration of eight percent (8%).
 
(y) "Purchase Price" shall have the meaning set forth in Section 5 of this
Agreement.
 
(z) "Promote" and "Promotional" shall mean, with respect to the Product, any
activities undertaken by or on behalf of a party to encourage sales or use of
the Product, including, without limitation, sales detail calls, product
sampling, journal advertising, direct mail programs, direct-to-consumer
advertising, convention exhibits and all other forms of marketing, advertising
or promotion.
 
(aa) "Technology" shall mean all pharmacological, toxicological, preclinical,
clinical, technical or other information, data and analysis and know-how
relating to the registration, manufacture, packaging, use, marketing and sale of
the Product (including, without limitation, all works copyrighted by Licensor)
and all proprietary rights relating thereto owned by Licensor or its Affiliates
or to which Licensor or its Affiliates has rights so as to be able to license,
whether prior to or after the Second A&R Agreement Date, and relating or
pertaining to the Product.
 
(bb) "Territory" shall mean all countries and territories of the world except
for the United States.
 
(cc) "Trademarks" shall mean the trademark " CRINONE " or the trademark
"PERLENCE" for use on cosmetic and pharmaceutical products used primarily for
progesterone supplementation as set forth in Schedule B, but shall exclude the
Licensor Trademark.
 
(dd) "Unit" shall mean a single applicator.
 
(ee) "United States" shall mean the several United States, the District of
Columbia and Puerto Rico.
 
(ff) “US Agreement” shall mean the agreement relating to rights in the United
States entered into between the Parties on December 21, 2006.
 
(gg) "Valid Claim" shall mean a claim which is contained in an unexpired, issued
Patent which has not been held invalid or unenforceable by a decision of a court
or patent office of competent jurisdiction, unappealable or unappealed within
the time allowed for appeal, and which has not been admitted to be invalid by
the owner through reissue or disclaimer.
 
(hh) “Ongoing Clinical Trials” shall mean clinical trials sponsored by Licensor
and listed in attached Schedule C
 
(ii) ‘”New Clinical Trials” shall mean any new clinical trials relating to the
Product which are initiated by Licensor or Licensee after the Second A&R
Agreement Date.
 
2. Grant of License.
 
(a) Licensor grants to Licensee, and Licensee accepts from Licensor, on the
terms and conditions stated herein, an exclusive (even as to Licensor and
Licensor's Affiliates) right and license, with the right to sublicense, under
the Patents and Technology to market, use and sell the Product in the Territory;
provided, however, that Licensee will only sublicense Product containing
progesterone in a concentration of eight percent (8%) after prior consultation
with Licensor.  Licensor grants to Licensee, and Licensee accepts from Licensor,
on terms and conditions stated herein, a nonexclusive right and license with the
right to sublicense its Affiliates under the Patents and Technology to make
and/or have made the Product anywhere in the world, but only for use or sale in
the Territory.
 
(b) [INTENTIONALLY OMITTED].
 
(c) Licensor's retained rights in the Territory in connection with the Product
shall include only those rights under the Patents and Technology to make, have
made and use the Product as necessary for Licensor to fulfill its commitments
now or in the future with respect to this Agreement and with respect to its
licensees who market the Product outside the Territory, to otherwise operate its
business (it being understood that Licensor, its Affiliates and other licensees
shall not sell, use or market the Product within the Territory), and to make,
have made, use, market and sell the Product, itself or through its Affiliates or
licensees, outside the Territory.
 
(d) Licensor shall not, and shall cause its Affiliates and licensees not to use
the Trademarks and Licensee Domain Names outside the Territory. For the
avoidance of doubt, Licensor is free to use the Licensor Trademark and Licensor
Domain Names outside the Territory, and to use the Licensor Trademark in the
Territory solely to manufacture, have manufactured, package, label, and export
the Products for sale outside the Territory in accordance with the terms and
conditions of this Agreement.
 
(e) Licensee may, at any time, request from Licensor, and Licensor agrees to
grant directly to any party in any country of the Territory exclusive license
rights consistent with those granted to Licensee herein.  Accordingly, upon
receipt of Licensee's request, Licensor shall enter into and sign a separate
direct license agreement or agreements with the companies designated by Licensee
in the request.  All direct agreements shall be prepared by Licensee.  In the
absence or upon the expiration of laws and regulations to the contrary, the
terms and conditions thereof shall not be less favorable by Licensor than those
contained in this Agreement and shall be similar to the terms and conditions
contained in this Agreement.  Such agreements must be approved by Licensor,
which approval shall not be unreasonably withheld.  In those countries in which
the validity of such a direct license agreement requires prior governmental
approval or registration, such direct license agreement shall not be binding or
have any force or effect until the required governmental approval or
registration has been granted.  Incidental out-of-pocket costs incurred by
Licensor in the renegotiation of this Agreement, the execution of direct license
agreements and matters pertaining thereto shall be for the account of Licensee,
when prior approved by Licensee.
 
(f) In the event that any local government would request or local regulations
would require that the regulatory approval for the Product be held in the name
of Licensee or should it reasonably appear that ownership of the registration
for the Product by Licensee would facilitate regulatory approval, then Licensor,
upon the request of Licensee, shall transfer to Licensee ownership of the
regulatory approval for the Product for such country or countries.
 
3. Trademarks.
 
(a)                 As of the Second A&R Agreement Date, Licensor presently
assigns to Licensee, at Licensor’s cost, all rights to, and interest  in, the
Trademarks listed on Schedule B and related goodwill pursuant to the process
described  on Schedule D.  Licensor shall reimburse Licensee for Licensee’s
reasonable out-of-pocket expenses in securing the assignment of the Trademarks.
All trademark licenses granted by Licensor to Licensee prior to the Second A&R
Agreement Date shall terminate as of the Second A&R Agreement Date.
 
 (b) The Licensor undertakes to not use in the Territory, for any products it
produces or produced by other third parties upon its instructions or under its
control, certain brands or designs that include letters, word(s), logo or symbol
with any colours, which are identical or confusingly similar to the Trademarks
now being assigned to the Licensee.
 
(c) Licensor represents and warrants to the Licensee that the rights of the
Trademarks which are hereby assigned have not been encumbered with, including
but not limited to, claims of infringement of third-party intellectual property
rights or bound by any agreements of any nature whatsoever that limit the right
of the Licensor to dispose of the Trademarks.
 
(d)               Commencing on the Second A&R Agreement Date and continuing
until all supply obligations of Licensor under the Agreement have terminated,
Licensee grants to Licensor, and Licensor accepts from Licensee, on the terms
and conditions stated herein, an non-exclusive right and license, with the right
to sublicense, to use the Trademarks to manufacture, have manufactured, package,
label, import and export the Products in accordance with the terms and
conditions of this Agreement.
 
(e)               The parties acknowledge that the Licensee has sole and
exclusive ownership of the Licensee Trademarks and the Licensee Domain Names
and, as of the Second A&R Agreement Date, the Trademarks.
 
4. Supply.
 
(a) During the term of the Agreement, Licensor shall supply, unless otherwise
agreed, Licensee, its Affiliates and sublicensees with the Product on an
exclusive basis in the Territory.  All such Product shall be delivered in
Finished Package Form.  Also, during the term of the Agreement, Licensor shall
not develop, license, manufacture nor sell to another party in the Territory any
product in the Field.  Licensor is not restricted from developing, licensing,
manufacturing or selling other hormones or drugs.  Licensor represents that as
of the Second A&R Agreement Date, it has not entered into any arrangement which
would contravene the intentions of this paragraph. For the avoidance of doubt,
nothing in this paragraph shall be interpreted to restrict Licensor’s right to
manufacture Product in the Territory for sale outside the Territory.
 
(b) Although Licensor is responsible for production and quality control,
Licensee has the right of inspection to ensure Licensor meets all appropriate
standards set by the FDA or other appropriate regulatory authorities.
 
(c) Licensor shall be obliged to maintain the registration of the manufacturing
facilities with the appropriate regulatory authorities and to allow inspection
of such facilities by regulatory authorities insofar as necessary or advisable
in order to facilitate the supply to Licensee, its Affiliates or sublicensees of
the Product, and promptly to notify Licensee of any inspection of its own or its
contract supplier's manufacturing facilities by the regulatory authorities and
promptly to provide Licensee with copies of any correspondence received from the
regulatory authorities setting forth the results of any such inspection insofar
as the Product is concerned.  Furthermore, as may be required for regulatory
purposes, Licensor grants Licensee the right to refer to, and shall cause its
contract supplier to grant to Licensee access to, contract supplier's master
file relating to the Product and undertakes to notify Licensee and provide
Licensee with specific details of any changes to said master file or other
filings by the contract supplier with the regulatory authorities relative to the
Product.  Licensor shall consult with Licensee before it or its contract
supplier makes any material change in any manufacturing process for the
Product.  Licensor shall be kept duly informed without any delay by copy letter
of any correspondence between Licensee and the contract supplier, in the event
that any such communication should occur.
 
(d) Licensor shall notify Licensee or designees of Licensee acceptable to
Licensor  of any and all manufacturing, filling, quality control, testing and
release activities involving the Product, at least ten (10) days prior to any
such activities.  Following such notice and upon five (5) days prior notice
given by Licensee to Licensor in writing, Licensor shall permit, and shall cause
its contract manufacturers to permit, representatives of Licensee or designees
of Licensee acceptable to Licensor and/or its contract manufacturers (i)  to
observe any manufacturing, filling, quality control, testing and release
activities involving the Product and facilities used by or in connection with
such activities, and (ii) to perform an audit of each contract manufacturer with
respect to the compliance of such contract manufacturer with GMP, provided that
such representatives or designees of Licensee shall conduct such observations
and audits in a manner which shall cause the least possible interruption to
Licensor's and the contract manufacturers' operations under the particular
circumstances.  Notwithstanding the foregoing, GMP audits conducted pursuant to
subsection (ii) shall be performed no more often than annually, except that
additional GMP audits may be conducted by Licensee upon a specific, reasonable
basis related to GMP compliance and provided that the scope of any such
additional audit shall be limited to addressing the specific basis for the
audit.  Such observations and audits shall take place in a timely manner and
shall be permitted to take place during any or all phases of manufacturing,
filling, quality control and testing involving the Product.  As part of such
observations and audits, Licensor and its contract manufacturers shall grant
Licensee access to information in their possession relevant to whether the
Product is produced under GMP.   Licensor shall promptly respond to any
observations made by Licensee and shall take any corrective actions necessary so
that it can continue to supply the Product in accordance with this Agreement.
 
(e) Personnel of Licensee or Licensee's designee shall be entitled to witness
the manufacturing of test batches, scale-up batches and full-size production
batches which in each case will be used as NDA support batches filed by Licensee
or in regulatory authority presentations.  These batches would be prepared by
the intended commercial process for the Product or prepared to demonstrate the
quality of the entire process (validation) or any single aspect of a critical
manufacturing parameter.  Licensee may witness and/or review the analytical
laboratory testing of any of the above cited batches or of the methodology which
will be used to support a regulatory authority presentation.  Licensee may
prospectively review, to the extent necessary for compliance with applicable GMP
and for scheduling purposes, the protocols and actual study data and results
(process, cleaning, sterilization, validation) as related to such batches.
 
(f) Licensee shall keep all information disclosed to or obtained by Licensee
under paragraphs 4 (c), (d) and (e) strictly confidential and not disclose the
same to any other person, except to the extent reasonably necessary or
appropriate under applicable regulations for Licensee to register the Product
with the regulatory authorities or otherwise comply with applicable law.
 
(g) The information disclosed shall be used only to check the compliance of the
contract supplier with GMP or any other applicable regulation or any other
purpose agreed by Licensor and the contract supplier.  In no case, shall
Licensee use such information to manufacture the Product, except in the case
where such rights have been acquired from Licensor or transferred to Licensee.
 
(h) Product in Finished Packaged Form shall be delivered by Licensor so as to
comply with the packaging and labeling requirements set forth by the FDA or
other appropriate regulatory agencies.
 
(i) Licensee will supply Licensor with a sales Forecast between the time of
submission of a registration file in any country of the Territory and the
approval of such file by the appropriate regulatory authority in such country,
so that Licensor can plan production.  If Licensee or one of its Affiliates or
sublicensees does not market the Product in a country within six (6) months
after approval for both marketing and price, where applicable (e.g. France,
Spain and Italy), Licensee will pay to Licensor twenty percent (20%) of the
first year Forecast for the Product in such country for each year of delay in
marketing the Product in such country.  It is additionally provided that such
payment will be reduced in the event Licensee or one of its Affiliates or
sublicensees introduces the Product in such country within the twelve (12) month
period from the date of regulatory approval therein (including price approval)
to the extent of thirty percent (30%) of Net Sales for such country during said
twelve (12) month period.
 
(j) Licensee will give Licensor, before the fifteenth (15th) day of every month,
a non-binding Forecast of Licensee's, its Affiliates' and sublicensees'
requirements of Product for each country in which the Product is marketed for
the following eighteen  (18) month period. Before the 15th day of every month,
Licensee will place a firm order for Licensee’s, its Affiliates’ and
sublicensees’ requirements for the one (1) month period beginning three and a
half  months later, and  the Product described in the order will be delivered to
Licensee, its Affiliates and sublicensees one hundred and twenty (120) days from
the date of the order  The firm orders placed by Licensee for the one month’s
supply of Product shall represent in aggregate a quantity of at least one (1)
batch of Product. Licensor is obliged to supply the amount of Product requested
in the firm order except to the extent that such amount is more than fifteen
percent (15%) higher than the amount that had been forecasted for that period in
the last Forecast received by Licensor.  With respect to any amount ordered in
excess of the fifteen percent (15%) limit, Licensor is obligated to use
commercially reasonable efforts to supply the requested amount to Licensee, its
Affiliates and sublicensees.
 
(k) Licensor shall use reasonable commercial efforts to notify Licensee within
thirty (30) days after the Second A&R Agreement Date  and thereafter thirty (30)
days prior to the end of each calendar year, of factory vacation schedules for
the coming year, and if Licensee receives notice of such vacation schedules,
they will be incorporated into Licensee's Forecasts.
 
(l) Licensor bears the expense and responsibility for transportation and
insurance for the Product to the Licensee's choice of airport or seaport (FOB
port) nearest to the manufacturing site where the Product is manufactured;
thereafter, transportation, insurance and duties for the Product are the
responsibility of Licensee.  Each shipment of the Product shall be accompanied
by a Certificate of Analysis for each lot within each shipment signed by
authorized quality control/quality assurance personnel of Licensor or its
contract manufacturer.
 
(m)           Licensor shall comply with the following:


Licensor shall manufacture the Product for Licensee using three (3) or fewer
shearing cycles and shall certify to Licensee on the Certificate of Analysis
that the Product was manufactured using three (3) or fewer shearing
cycles.  Licensor shall implement and comply with the provisions of the
Continuous Improvement Plan provided to Licensee and dated October 31, 2002, and
shall cause each of its contract manufacturers to (i) implement and comply with
such Continuous Improvement Plan, (ii) implement and comply with any plans for
addressing observations or recommendations regarding the Product or the
production of the Product set forth in any letter provided by such subcontractor
to Licensor, and (iii) otherwise manufacture, fill, and perform quality
assurance on the Product in full compliance with GMP.


Licensor shall manufacture the bulk Product in 1000 kg batches.


All Product manufactured and supplied hereunder shall meet the quality control
specifications and the specifications in the applicable regulatory filing
through the expiration date stated on that Product package.  The Product shall
be manufactured in accordance with a validated manufacturing process and the
results shall be in accordance with the validated range for each
parameter.  Such Product when delivered to Licensee, its Affiliates and
sublicensees shall also not be adulterated or misbranded within the meaning of
the U.S. Food, Drug and Cosmetic Act, as amended.  In accordance with GMPs and
other applicable laws and regulations, Licensor or its contract manufacturer
will test each shipment of the Product to be supplied to Licensee, its
Affiliates and sublicensees pursuant to this Agreement before delivery of such
shipment to Licensee, its Affiliates and sublicensees to ensure that the Product
meets these standards.


Licensor’s stability testing program for the Product shall, at all times,
include the requirement that at least one batch of product be placed on
stability testing each year in accordance with the GMPs.


Licensor shall supply to Licensee all of Licensee's requirements of the Product
in accordance with Section 4(j) before supplying its own requirements or that of
any licensee of Licensor.


(n)           Licensor shall, within forty-five (45) days following each of the
first four (4) three-month periods immediately following the date of the initial
release testing of each batch of Low Viscosity Product, measure and report to
Licensee in writing the viscosity of each such batch of Low Viscosity Product
until such time as each such Low Viscosity Product batch is shown by any such
measurement to have a viscosity that equals or exceeds 53,500 cps.  Licensee,
its Affiliates or sublicensees may not return under this paragraph any delivered
Low Viscosity Product that is shown by any such measurements to have a viscosity
that equals or exceeds 53,500 cps, provided such Low Viscosity Product meets all
other specifications and requirements under this Agreement.  Licensee, its
Affiliates and sublicensees shall have the right to (i) reject any delivered
Product that does not meet quality control specifications and the specifications
in the applicable regulatory filings, (ii) return to Licensor, at Licensor's
expense and in accordance with Licensor's shipping instructions, any delivered
Low Viscosity Product that in each of the four measurements has a viscosity
below 53,500 cps, and (iii) return to Licensor, at Licensor's expense and in
accordance with Licensor's shipping instructions, any delivered Low Viscosity
Product if Licensee is already in possession of one batch of Low Viscosity
Product that Licensee has yet to accept or return under this Section
4(n).  Licensee must notify Licensor in writing of any such rejection or return
within thirty (30) days (except as to latent defects) after Licensee's right to
reject or return has accrued, and Licensor shall replace all batches rejected or
returned by Licensee with Product that has a viscosity that equals or exceeds
53,500 cps and that meets all other specifications and requirements under this
Agreement within one-hundred and twenty (120) days following rejection or return
of the batch by Licensee.  The expense of return, manufacture of replacement
Product and shipment of replacement Product are Licensor's.


(o)           Deleted


(p)           In the event Licensor is unable, due to reasons beyond its
control, to provide Licensee, its Affiliates and sublicensees the amount of
Product set forth in any firm order, Licensor shall be obligated to provide such
amount of Product to Licensee, its Affiliates and sublicensees through third
parties with which Licensor contracts, and Licensor shall be responsible for any
additional costs, including without limitation additional costs of manufacturing
the Product, caused thereby, provided that the provisions of this sentence shall
not apply to the extent that the amount of Product set forth in such firm order
exceeds the Forecast by more than fifteen percent (15%).
 
(q)           In countries (e.g. in some countries in South America or in India)
where the Purchase Price of thirty percent (30%) of Net Sales for Finished
Package Form of the Product is below the Base Price, Licensor will provide
Licensee finished Product in tubes with reusable applicators or other
appropriate presentation, at a negotiated second base price.  In countries where
import duties make it impractical to import Product in Finished Package Form
(e.g. Argentina), Licensor will grant Licensee the right to manufacture the
Product locally if requested by Licensee for such country and will be paid a
royalty on Net Sales for such country, provided such royalty can be legally
expatriated from any such country, equal to the difference between thirty
percent (30%) of Net Sales in such country and Licensee's cost of manufacturing
the Product for such country.
 
This royalty shall be payable for such country until the expiration of any Valid
Claims in such country or until a third-party vaginally-administered
progesterone product approved in such country subsequent to May 21, 1995
captures fifteen percent (15%) or more of the sales of the Product in such
country.  Subsequent to either event taking place in any such country, the
royalty payable to Licensor on Net Sales in such country shall be reduced to
seven percent (7%) in consideration of rights to the Trademarks and Technology
until May 21, 2015 and thereafter the royalty payable on Net Sales in such
country shall be two percent (2%) in consideration of rights to the Technology
until May 21, 2020.  Thereafter Licensee shall have an irrevocable fully paid up
license to the Product under the Technology (subject to the condition set forth
in Section 13 hereto).
 
(r)           If after the Initial Term as defined in Section 13, the parties
cannot agree upon mutually acceptable terms for supply, Licensee has the option
of converting this Agreement into a license agreement and Licensee will be free
to manufacture, or have manufactured, the Product, provided that Licensee pays
to Licensor on a quarterly basis a royalty for the license of the Technology of
fifteen percent (15%) of Net Sales.
 
The royalty pursuant to this paragraph (r) shall remain at fifteen (15%) of Net
Sales for any country until the expiration of any Valid Claims in such country
or until a third-party vaginally-administered progesterone product approved in
such country subsequent to May 21, 1995 captures fifteen percent (15%) or more
of the sales of the Product in such country.  Subsequent to either event taking
place in any country of the Territory, the royalty payable to Licensor on Net
Sales in such country shall be reduced to seven percent (7%) in consideration of
rights to the Trademarks and Technology until May 21, 2015, and thereafter the
royalty payable on Net Sales in such country shall be two percent (2%) in
consideration of right to the Technology until May 21, 2020.
 
(s)            Each Party shall be responsible for receiving and responding to
complaints and requests for information from patients and others regarding the
Product sold by it and each Party shall provide reasonable assistance to the
other Party in responding to such complaints and requests for information and
shall be responsible for investigating and resolving any complaints.  Within
thirty (30) days following the end of each calendar month during the term of the
Agreement, each Party shall provide the other Party with a written report
detailing complaints regarding the Product received during such month, provided
that each Party shall notify the other Party of serious adverse events within
two (2) days following notice to either Party of such serious adverse
event.  During the term of this Agreement, each Party shall make available to
the other Party information about the Product as may be necessary to carry out
the provisions and purposes of this Agreement and the U.S. Agreement, including
without limitation general medical information relating to the Product’s
storage, use and safety.  Each Party shall provide prompt written notice to the
other Party, including relevant references, of any information which the Party
giving notice believes in its reasonable judgment is material for medical
information services.  Material information shall include, but not be limited
to, published or unpublished reports or other clinical or laboratory data
received by either Party about Product safety, contraindications, treatment
programs in the indications specified by the approved Product insert, stability,
storage and shipping, pharmacology, and other information that either Party
believes in its reasonable judgment is relevant to safe and effective Product
use.  The Party giving notice shall provide reasonable follow-up information and
prompt written replies to verbal or written questions from the other Party
pertinent to medical information services about the Product.  On a periodic
basis as agreed by both Parties, but no less than annually, each Party shall
provide the other Party a written summary of information about the Product,
which in the reasonable judgment of the Party providing the information, is
material for the medial services information of the other Party.


(t)           In the event any regulatory authority having jurisdiction shall so
request or order, or if either party has reason to believe that any corrective
action should be taken with respect to the Product supplied hereunder, including
without limitation any Product recall, customer notice, restriction, change, or
market action, then such party shall immediately inform the other in
writing.  If the party owning the relevant registration file for such Product,
after consultation with the other party, deems it necessary to effect a Product
corrective action then such party shall effect such corrective action in
accordance with procedures agreed upon by the parties.
 
If the Product defect causing the corrective action shall be found to result
solely from the manufacture and supply of the Product hereunder, then Licensor
shall either supply a quantity of the Product without charge sufficient to
enable Licensee and/or its Affiliates or sublicensees to replace all Product
subject to the corrective action, or render a credit to Licensee, its Affiliates
or sublicensees for such Product, at Licensee's option.  Such replacement
Product shall be delivered at Licensor's expense within thirty (30) days of the
date on which the corrective action was effected, as Licensee may direct.  In
such event Licensor also agrees to reimburse Licensee, its Affiliates or
sublicensees for other costs and expenses incurred with respect to such
corrective action.  If the Product defect causing the corrective action shall be
found to result solely from one of the Party’s, its Affiliates’ or sublicensees’
marketing, use or sale of the Product, then the costs and expenses of such
corrective action shall be paid by such Party.  If the Product defect causing
the corrective action shall be found to result from a joint act or omission of
the parties, then the parties shall negotiate in good faith an appropriate
allocation of the costs and expenses of the corrective action.  The Licensor
shall be responsible for the costs of any corrective action (i) outside of the
Territory and (b) within the Territory, if found to result solely from the
manufacture and supply of the Product hereunder.
 
(u)           At any time upon the request of either party, the parties agree to
cooperate and negotiate in good faith to prepare and execute a technical
agreement consistent with the provisions of this Agreement and other provisions
necessary for compliance with applicable laws, rules and regulations of European
countries.
 
5. Price and Payment Terms.
 
(a) The Purchase Price to be paid by the Licensee for the Product in Finished
Package Form shall be the Base Price or thirty percent (30%) of Net Sales,
whichever is greater, unless otherwise agreed as contemplated in paragraph 4(q).
 
If the Base Price were to exceed thirty percent (30%) of Net Sales, the parties
shall meet to discuss how to resolve the high cost of goods.  The parties hereby
acknowledge that the Base Price for the Product is contemplated for six (6)
Units – twelve (12) days therapy in Finished Package Form.  If Licensee orders
the Product in the Finished Package Form containing fewer than six (6) Units the
Base Price shall be reduced.  This reduction will reflect a pro rata reduction
in the cost of the Product based on the number of Units specified as well as any
reduction in the cost of packaging.  If Licensee wishes to order the Product in
Finished Package Form that contains more than six (6) Units the Base Price will
be adjusted accordingly.


 
(b) The following quantity discounts will be applied to annual purchases of the
Product by Licensee, its Affiliates, or sublicensees:
 
(i)           Over ten (10) million Units - 3.33% - which would reduce the
Purchase Price to twenty-nine percent (29%) of Net Sales or the Base Price,
whichever is greater.
 
(ii)           Over twenty (20) million Units - 6.66% - which would reduce the
Purchase Price to twenty-eight percent (28%) of Net Sales or the Base Price,
whichever is greater.
 
(iii)           Over thirty (30) million Units - 10% - which would reduce the
Purchase Price to twenty-seven percent (27%) of Net Sales or the Base Price,
whichever is greater.
 
(c) At Licensee's request, Licensor will supply promotional samples of the
Product in Finished Package Form at a Purchase Price equal to Licensor's Direct
Cost.
 
(d) Licensee's invoice price for the Product purchased from Licensor shall be
paid in U.S. dollars thirty (30) days after the later of (A) receipt by Licensee
of an invoice for such Product, or (B) the shipment by Licensor of the
corresponding Product.
 
(i)           Licensor's invoice price to Licensee and Licensee's payment to
Licensor shall both be in U.S. dollars and shall be established for each Product
pack for each country of the Territory at the commencement of each calendar
year.  For each country, the basis for the invoice price shall be the in-market
local currency price from Licensee its Affiliates or sublicensees to third
parties converted into U.S. dollars at the exchange rate published in the Wall
Street Journal prevailing at the close of business on the first working day of
the applicable calendar year.
 
(ii)           Any necessary adjustments to such payments to reflect the actual
Purchase Price for the Product shall be made forty-five (45) days after the end
of each calendar quarter in the report described in paragraph 16(a), by
converting local currency Net Sales into U.S. dollars based on the local
currency – U.S. dollar exchange rate published in the Wall Street Journal on the
last working day of the applicable calendar quarter and calculating the Purchase
Price on this basis.
 
(iii)           Underpayments or overpayments shall be calculated based on the
Net Sales value of Units of the Product sold by Licensee, its Affiliates or
sublicensees during the calendar quarter.  Purchases by Licensee in excess of
actual Unit sales by Licensee, its Affiliates or sublicensees during a given
calendar quarter shall be carried over to the next calendar quarter for
reconciliation.  Volume discounts, as defined by paragraph 5(b), shall be taken
into account in the last reconciliation of each calendar year.
 


 
(e) If a vaginally administered progesterone-containing product is approved in
any country of the Territory subsequent to May 21, 1995 which product captures
fifteen percent (15%) or more of the sales of the Product in such country the
parties shall renegotiate price based on the economic impact upon the Licensee
for any such country or countries.
 
6.           Marketing.
 
(a)           Licensee will be responsible for marketing and sales of the
Product in the Territory.  Licensee will use its diligent efforts to make the
Product a commercial success by making a commitment throughout the term of the
Agreement, financial and otherwise, to the Product that is no less than its
commitment to those of its own brands and products in similar circumstances that
it actively and aggressively promotes, in accordance with the life cycle of such
products, provided, however, that Licensee shall have no such obligations with
respect to the Product containing progesterone in a concentration of four
percent (4%).  Licensee will ensure that any sublicense it makes under the
Patents and Technology to market, use and sell the Product in the Territory will
contain appropriate obligations of commercial diligence.
 
(b)           Licensee will provide quarterly sales and other marketing
information useful to the Licensor in monitoring sales progress.
 
(c)           Licensor hereby authorizes Licensee to communicate directly with
regulatory authorities with respect to regulatory files for the Product owned by
Licensor to the extent necessary to fulfill Licensee's responsibilities for
marketing and sales of the Product in the Territory.  Licensor agrees, at
Licensee's request, to execute any documents or take any other actions as may be
necessary or desirable to obtain authorization for Licensee so to communicate
directly with such regulatory authorities.
 
(d)           Licensee may refer to, and otherwise use, all published and
unpublished studies regarding the Product in its Promotional and marketing
efforts under this Agreement.
 
(e)           Licensor acknowledges and agrees that (i) Licensee has no
obligation under this Agreement or otherwise to market, promote or sell Product
A; and (ii) by continuing after the Second A&R Agreement Date  to market,
promote and sell Product B to the Non-Fertility Specialist Market outside of the
United States in a manner substantially similar to the manner Licensee has
marketed, promoted and sold Product B to the Non-Fertility Specialist Market
outside of the United States prior to April, 2001, Licensee shall satisfy any
and all obligations it may have now or in the future under this Agreement or
otherwise to market, promote or sell Product B to the Non-Fertility Specialist
Market outside of the United States.
 
 
7.           Clinical Trials and Registration.
 
(a)           Licensor will be responsible for the Ongoing Clinical Trials
(including costs of the Ongoing Clinical Trials).Licensor’s Ongoing Clinical
Trials are attached in Schedule C.


Licensor shall promptly provide the data of the Ongoing Clinical Trials
free-of-charge to Licensee and Licensee may rely upon the data from those
Ongoing Clinical Trials solely for use with the Product within the Territory.


The parties shall consult from time to time regarding the use, details and
timing of the Ongoing Clinical Trials to support registration filings for the
Product in the Territory and in particular for Europe and key countries (e.g.
Japan, China, Russia,.Brasil, India, etc).


Licensor will be responsible for registration filings for the Product outside
the Territory, and shall be responsible for all relating costs and expenses.


Licensee will be responsible for registration filings for the Product within the
Territory, and shall be responsible for all relating costs and expenses.


(b)           Licensee shall have the right to monitor and audit the Ongoing
Clinical Trials and/or other tests required by the protocols described in
Schedule C for the Product.
(c)           Each party will immediately notify the other of any adverse or
unexpected reaction or results or any actual or potential government action
relevant to clinical trials of the Product and the parties will discuss with
each other measures to be undertaken to resolve any such problem.
 
(d) Licensor will be responsible for New Clinical Trials (including costs
thereof), in new indications, if any, and relating new registration filings for
the Product outside the Territory. Licensee will be responsible for New Clinical
Trials (including costs thereof), in new indications, if any, and relating new
registration filings for the Product within the Territory.
 
The parties shall consult from time to time regarding the use, scope, details
and timing of the New Clinical Trials for the Product and each party shall
promptly provide the other party free-of-charge with the data of the New
Clinical Trials it is responsible for. Each party may rely upon the data from
the other party’s New Clinical Trials solely for use with the Product within (i)
the Territory, for Licensee or (ii) outside the Territory for Licensor.
 
8.           Maintenance of Patents.
 
(a)           Licensor shall keep Licensee currently advised of all steps taken
or to be taken in the prosecution for all applications for Patents.  Licensor
shall have full and complete control over any reissue or reexamination or other
proceedings relating to the Patents and/or Technology and of any disclaimers
thereof.  Licensor shall bear all costs for the maintenance and enforcement of
the Patents, as well as all costs for the filing, maintenance and enforcement of
all additional Patents which may be filed by the Licensor during the term
hereof.  If Licensor fails to carry out such obligations set forth in this
Section 8(a), Licensee may carry out such obligations on Licensor's behalf at
Licensor's cost and may set off such cost against amounts due to Licensor
hereunder provided that such action is commercially reasonable.
 
(b)           Licensee shall be responsible for, and bear all costs for the
maintenance and enforcement of the Trademarks.  If Licensee fails to carry out
such obligations set forth in this Section 8(b), Licensor may carry out such
obligations on Licensee's behalf at Licensor's cost and may charge such cost to
Licensee, provided that such action is commercially reasonable.
 
(c)           Trademark Use and Quality Control
 
(i)           To the extent Licensor uses any of the Trademarks pursuant to the
license granted to it by Licensee under Section 3 hereof, Licensor agrees to
list the Trademarks in accordance with good customary trademark practice, and to
avoid taking any action that would in any manner impair or detract from the
value of the Trademarks, or the goodwill and reputation of Licensee.
 
(ii)           To the extent Licensor uses any of the Trademarks pursuant to the
license granted to it by Licensee under Section 3 hereof, Licensor agrees to use
the Trademarks only in the form and manner and with appropriate legends as
approved from time to time by Licensee, and not to use any other trademark or
service mark in combination with the Trademarks without the prior written
approval of Licensee, provided that such approval shall be granted unless
Licensee reasonably objects on the basis that the proposed use would impair the
value of the Trademarks.
 
9.           Infringement of Patents, Technology and/or Trademarks
 
(a)           Licensee and Licensor shall each promptly notify the other
following the discovery of any alleged infringement or unauthorized use of the
Patents, Technology and/or Trademarks which may come to their attention.
 
 (b)           In the event either Party learns of a third party’s patent/
technology and/or trademarks/ logo in the Territory that may infringe one of the
Trademarks or Logos, or that one of the Trademarks or Logos may infringe a third
party’s trademark or logo in the Territory, such Party shall promptly inform the
other. The Parties shall jointly decide whether any and, if so, what action
shall be taken. Costs and expenses sharing rules related to such action, and any
compensation or damages awarded in such action, shall be agreed on a case by
case basis between the parties before engaging into any actions.
 
10.           Infringement of Third-Party Intellectual Property Rights.
 
(a)           Each party hereto shall notify the other promptly of the receipt
of notice of any action, suit or claim alleging infringement by the Patents, the
Technology, the Trademarks or the Product of any Intellectual Property Rights of
a third party.
 
(b)           In no event shall Licensee settle any such allegation of
infringement without the prior written consent of Licensor, which consent shall
not be unreasonably withheld or delayed.  In the event that the Licensor agrees
in writing or Licensee in good faith determines that it is necessary for
Licensee to make royalty or other payments to a third party in order for
Licensee to make, have made, use or sell or to continue making, having made,
using or selling the Product, Licensee shall be entitled to offset such amounts
so paid to any third party against any amounts which may become due to Licensor
under this Agreement.
 
11.           Confidentiality.
 
Each party hereto shall hold all Confidential Information in confidence, use it
only in connection with the performance of its obligations pursuant to this
Agreement and use its diligent efforts (consistent with those which it uses to
safeguard its own confidential information) to safeguard Confidential
Information and to prevent the unauthorized use or disclosure of any
Confidential Information.  Each party hereto shall ensure that its Affiliates or
employees who have access to any Confidential Information shall be made aware of
and subject to these obligations.  The receiving party may disclose Confidential
Information to regulatory authorities for the purpose of seeking marketing
approval of the Product pursuant to this agreement and may also disclose
Confidential Information to individuals who have a need to know to effectuate
the development and commercialization of the Product pursuant to this Agreement,
provided each such individual is bound by a confidentiality obligation
comparable to the obligation set forth in this Section 11.  The obligations of
the parties hereto under this Section 11 shall survive for five (5) years after
the expiration or termination of this Agreement.
 
12.           Representations, Warranties and Covenants and Indemnification.
 
(a)           Licensor hereby represents, warrants and covenants the following:
 
(i)           Licensor is a corporation duly organized, existing and in good
standing under the laws of Bermuda, with full right, power and authority to
enter into and perform this Agreement and to grant all of the rights, powers and
authorities herein granted.
 
(ii)           The execution, delivery and performance of this Agreement do not
conflict with, violate or breach any agreement to which Licensor is a party, or
Licensor's articles of incorporation or bylaws.
 
(iii)           This Agreement has been duly executed and delivered by Licensor
and is a legal, valid and binding obligation enforceable against Licensor in
accordance with its terms.
 
(iv)           Licensor shall comply with all applicable laws, consent decrees
and regulations of any federal, state or other governmental authority in
performing this Agreement.
 
(v)           To the best of Licensor's knowledge and belief as of the Second
A&R Agreement Date, there are no issued or pending patents, trademarks or patent
or trademark applications relating to the Product that would prevent Licensee
from using or selling the Product in the Territory.
 
(vi)           To the best of Licensor's knowledge and belief as of the Second
A&R Agreement Date, there are no outstanding, pending or threatened product
liability or breach of warranty or other similar claims, actions, suits,
demands, investigations, arbitrations, administrative or other proceedings, or
orders, injunctions, judgments or decrees of any court or government agency in
connection with the Product in the Territory.
 
(vii)           To the best of Licensor's knowledge and belief as of the Second
A&R Agreement Date, there are no outstanding, pending or threatened violations,
notices of noncompliance, warning letters, orders, injunctions, judgments or
decrees of any court or government agency, investigations, claims, actions,
suits, demands, administrative or other proceedings that have resulted or might
result in the revocation, suspension or modification of any regulatory approval
for the Product in the Territory.
 
(b)           Licensee hereby represents, warrants and covenants the following:
 
(i)           Licensee is a corporation duly organized, existing and in good
standing under the laws of Switzerland, with full right, power and authority to
enter into and perform this Agreement.
 
(ii)           The execution, delivery and performance of this Agreement do not
conflict with, violate or breach any agreement to which Licensee is a party, or
Licensee's articles of organization or bylaws.
 
(iii)           This Agreement has been duly executed and delivered by Licensee
and is a legal, valid and binding obligation enforceable against Licensee in
accordance with its terms.
 
(iv)           Licensee shall comply with all applicable laws, consent decrees
and regulations of any federal, state or other governmental authority in
performing this Agreement.
 
(c)           Indemnification
 
(i)           Licensor agrees to indemnify and hold harmless Licensee, its
Affiliates and sublicensees and their respective employees, agents, officers and
directors from and against any claims, losses, liabilities, damages, costs and
expenses (including reasonable attorneys' fees) incurred by Licensee, its
Affiliates or sublicensees arising out of or in connection with any (A) breach
by Licensor of any representation, warranty, covenant or obligation hereunder,
(B) claim or demand of any kind for injury to a person or property arising from
Licensor's or its contract manufacturer's manufacturing, packaging, or labeling
of the Product; provided, that this indemnification shall not apply to the
extent such claim or demand has resulted from manufacturing, packaging, or
labeling conducted by or at the direction of Licensee, its Affiliates or
sublicensees or from any negligent act or omission with respect to such Product
by Licensee, its Affiliates, or sublicensees or their employees or agents, (C)
act or omission on the part of Licensor or any of its employees, agents or
contract manufacturers in the performance of this Agreement, and (D) payments,
commissions or fees of any kind due to consultants or brokers retained by
Licensor relating to the Product.
 
(ii)           Licensee agrees to indemnify and hold harmless Licensor and its
Affiliates and their respective employees, agents, officers and directors from
and against any claims, losses, liabilities, damages, costs and expenses
(including reasonable attorneys' fees) incurred by Licensor or its Affiliates
arising out of or in connection with any (A) breach by Licensee of any
representation, warranty, covenant or obligation hereunder, (B) claim or demand
of any kind for injury to person or property arising from Licensee's, its
Affiliates' or sublicensees' marketing, distribution and sale of the Product;
provided, that this indemnification shall not apply to the extent such claim or
demand has resulted from any negligent act or omission with respect to such
Product by Licensor, its Affiliates, their employees, agent or contract
manufacturers, (C) act or omission on the part of Licensee or any of its
employees or agents in the performance of this Agreement, (D) third party claims
alleging infringement of such third parties' Intellectual Property Rights as a
result of the advertisement, promotion or marketing materials created by or at
the direction of Licensee, its Affiliates or sublicensees and used in connection
with the sale of the Product hereunder, and (E) payments, commissions or fees of
any kind due to consultants or brokers retained by Licensee relating to the
Product.
 
(iii)           A party seeking indemnification under this paragraph 12 (c) (the
"Indemnified Party") must give prompt written notice thereof to the other party
(the "Indemnifying Party").  The Indemnifying Party shall have the right to
defend any such claim or demand subject to the right of the Indemnified Party to
participate with counsel of its choice in such defense, but the fees and
expenses of such additional counsel shall be at the expense of the Indemnified
Party.  The Indemnified Party shall cooperate fully in all respects with the
Indemnifying Party in any such compromise, settlement or defense, including,
without limitation, by making available all pertinent information and personnel
under its control to the Indemnifying Party.  The Indemnifying Party will not
compromise or settle any claim or demand (other than, after consultation with
Indemnified Party, a claim or demand to be settled by the payment of money
damages and/or the granting of releases) without the prior written consent of
the Indemnified Party, which consent shall not be unreasonably withheld.
 
(iv)           Each party shall maintain and keep in force for the term of this
Agreement comprehensive general liability insurance including Products/Completed
Operations, Contractual and Broad Form Property Damage covering its
indemnification obligations hereunder with a minimum limit of Fifteen Million
United States Dollars (U.S. $15,000,000) per annum combined single limit for
Bodily Injury and Property Damage to be increased as appropriate consistent with
prudent business practices prevailing in the pharmaceutical business.  Such
insurance shall be placed with a first class insurance carrier with at least a
BBB rating by Standard & Poors.  Promptly after the execution and delivery of
this Agreement, each party shall furnish a certificate of insurance to the other
party evidencing the foregoing endorsements, coverage and limits, and providing
that such insurance shall not expire or be canceled or modified without at least
thirty (30) days prior notice to the other party.
 
13.           Term of License.
 
Except as otherwise provided for herein, and subject to the provisions of
paragraph 4 (r), the Agreement shall commence on the Second A&R Agreement Date
and remain in effect until May 19, 2015 (the "Initial Term"), renewable upon
mutual agreement of the parties for five (5) year periods at commercial terms to
be agreed upon.  It is understood that if after the Initial Term or any
subsequent five-year period the parties cannot agree upon mutually acceptable
terms, Licensee will have the option of converting this Agreement into a license
agreement and Licensee will be free to manufacture, or have manufactured, the
Product.  Under such circumstances, Licensor shall continue to supply the
Product in Finished Package Form under the then current terms and conditions of
this Agreement for as long as is necessary and will assist Licensee as
necessary, including without limitation by transferring to Licensee all
Technology necessary or useful to give Licensee the capability of manufacturing
the Product in such a way as to communicate such Technology to Licensee
promptly, effectively and economically, so that Licensee can undertake
manufacture of the Product and continue the sale of the Product without
interruption.
 
14.           Termination.
 
(a)           This Agreement may be terminated upon the mutual written agreement
of the parties.
 
(b)           Either party may terminate this Agreement forthwith by written
notice to the other, if the other party commits a material breach of any part of
this Agreement and such breach has not been remedied by the breaching party
within sixty (60) days after written notice of such breach has been given by the
other party.  If the breach cannot be remedied within sixty (60) days, the
breaching party may submit a plan within this sixty (60) day period, reasonably
acceptable to the other party, outlining the steps that it intends taking to
cure the breach and then must cure the breach in accordance with the terms of
such plan or be subject to an action by the other party for termination of this
Agreement pursuant to this paragraph 14 (b) for breach of such plan.
 
(c)           This Agreement may also be terminated by written notice of one
party, if the other party shall be involved in financial difficulties as
evidenced:
 
(i)           by its commencement of a voluntary case under any applicable
bankruptcy code or statute, or by its authorizing, by appropriate proceedings,
the commencement of such voluntary case; or
 
(ii)           by its failing to receive dismissal of any involuntary case under
any applicable bankruptcy code or statute within sixty (60) days after
initiation of such action or petition; or
 
(iii)           by its seeking relief as a debtor under any applicable law of
any jurisdiction relating to the liquidation or reorganization of debtors or to
the modification or alteration of the rights of creditors, or by consenting to
or acquiescing in such relief; or
 
(iv)           by the entry of an order by a court of competent jurisdiction
finding it to be bankrupt or insolvent, or ordering or approving its
liquidation, reorganization or any modification or alteration of the rights of
its creditors or assuming custody of, or appointing a receiver or other
custodian for, all or a substantial part of its property or assets; or
 
(v)           by its making an assignment for the benefit of, or entering into a
composition with its creditors, or appointing or consenting to the appointment
of a receiver or other custodian for all or a substantial part of its property.
 
(d)           Licensee may terminate this Agreement at any time during the
Initial Term with one (1) year's written notice if the Product is not a
commercial success, as determined by Licensee in its sole discretion, and on
ninety (90) days' notice at any time during the Agreement for reasons of safety
or efficacy of the Product.
 
(e)           Licensee shall have the option of converting this Agreement into a
license agreement at any time following a Failure to Supply.  Upon notice of
such conversion, Licensor shall assist Licensee as necessary, including, without
limitation, by transferring to Licensee all Technology necessary or useful to
give Licensee the capability of manufacturing the Product in such a way as to
communicate such Technology to Licensee promptly, effectively and economically
so that Licensee can undertake manufacture of the Product and continue the sale
of the Product without interruption.  Licensee shall then be free to
manufacture, or have manufactured, the Product provided that Licensee pays on a
quarterly basis the royalties as provided in Section 4(r).
 
(f)           The failure by a party to exercise its rights to terminate this
Agreement pursuant to this Section (14) in the event of any occurrence giving
rise thereto shall not constitute a waiver of such rights in the event of any
subsequent occurrence.
 
(g)           Termination of this Agreement shall not release either party from
its obligations accrued prior to the effective date of termination nor deprive
either party from any rights that this Agreement provides shall survive
termination.  The provisions of paragraphs 4 (q), (r), (s) and (t), Sections 11,
13, 14(g), 16 through 31, and paragraph 12 (c) shall remain in full force and
effect and shall survive the termination of this Agreement to the extent
necessary to effect the express purposes of such paragraphs and Sections.
 
15.           Publicity.
 
The parties hereto shall coordinate the preparation and issuance of any public
announcement of this Agreement.  Any such announcement shall comply with
relevant Securities and Exchange Commission requirements and shall take into
account any reasonable concern regarding the trade.  The wording of such
announcement shall be agreed upon by the parties before release.
 
16.           Audits.
 
(a)           Licensee shall keep accurate records of all Product sales and
other relevant data concerning the Product for a period of two (2) years
following the year in which such records were created and Licensee shall provide
Licensor quarterly reports thereof forty-five (45) days after the end of the
applicable calendar quarter.  Such reports shall state the number of Units of
Product manufactured by Licensee, its Affiliates or sublicensees and the number
of Units of Product sold by Licensee, its Affiliates or sublicensees during the
applicable quarter as well as the number of free samples of Product distributed
and any Product returns made during such calendar quarter together with an
accounting of any other applicable components of the amounts paid or to be paid
hereunder with respect to such calendar quarter.  Simultaneous with the delivery
of such report, Licensee shall make, or cause to be made, any additional payment
due with respect to the Purchase Price for Product sold during such calendar
quarter.  Once a year, upon reasonable notice, at times mutually agreed upon and
during business hours, Licensor at Licensor's cost may have the accounts of
Licensee, its Affiliates or sublicensees for the preceding two (2) calendar
years relating to the Product reviewed by independent certified public
accountants appointed by Licensor and reasonably approved by Licensee, solely in
order to verify amounts due under this Agreement.  Licensor and Licensee shall
mutually determine a general strategy for such audit in advance of its
conduct.  Said accountant shall not disclose to Licensor any information except
that which should properly be contained in a quarterly report required under
this Agreement.  Licensee shall promptly pay any underpayment evidenced by such
audit, and Licensor shall promptly refund any overpayment evidenced by such
audit.  In the event such an audit evidences an underpayment of more than five
percent (5%) with respect to the amounts actually paid, Licensee shall promptly
pay such underpayment to Licensor with interest at the prime rate as set by
Citibank, from the time when such underpayment accrued, and shall reimburse
Licensor for the reasonable costs and expenses (including fees) of such audit.
 
(b)           Licensor shall keep accurate records of its Direct Costs of
manufacturing the Product for a period of two (2) years following the year in
which such records were created.  Once a year, upon reasonable notice, at times
mutually agreed upon and during business hours, Licensee at Licensee's cost may
have the accounts of Licensor for the preceding two (2) calendar years relating
to the Direct Costs of manufacturing the Product reviewed by independent
certified public accountants appointed by Licensee and reasonably approved by
Licensor, solely in order to verify amounts due under this Agreement.  Licensor
and Licensee shall mutually determine a general strategy for such audit in
advance of its conduct.  Said accountant shall not disclose to Licensee any
information except that relating to the Direct Costs of manufacturing the
Product.  Licensor shall promptly refund any overpayment evidenced by such
audit, and Licensee shall promptly pay any underpayment evidenced by such
audit.  In the event such audit evidences an overpayment of more than five
percent (5%) with respect to the amounts actually paid, Licensor shall promptly
refund such overpayment to Licensee with interest at the prime rate as set by
Citibank, from the time when such overpayments accrued, and shall reimburse
Licensee for the reasonable costs and expenses (including fees) of such audit.
 
17.           Notices.
 
All notices required hereunder shall be in writing and shall be deemed to be
properly given if sent by air courier to the party to be notified at the address
set forth on page 1 hereof, or at such other latest address as either party may
hereafter designate in writing to the other; provided that a copy of each notice
to be sent to Licensor hereunder shall also be sent by the same means to General
Counsel, Columbia Laboratories, Inc.,  354 Eisenhower Parkway, Second Floor,
Plaza Two, Livingston, New Jersey 07039, U.S.A.; and further provided that a
copy of each notice sent to Licensee hereunder shall also be sent by the same
means to Legal Department, Merck Serono S.A.-Geneva, 9 chemin des Mines, 1202
Geneva, Switzerland.  The date of service of any notice so sent by air courier
shall be the date of receipt.
 
18.           Ownership Change; Assignment; Successors.
 
This Agreement shall be binding on and inure to the benefit of the successors
and assigns of the parties, including any Affiliate, subsidiary, division or any
entity controlled by either party.  Except as provided herein, Licensee may not
sublicense or assign this Agreement, in whole or in part, without the consent in
writing of Licensor, and any purported assignment with such consent (which may
be withheld without reason) shall be void; provided, that Licensee may upon
notice to Licensor assign all or any portion of this Agreement to any of its
Affiliates, but may not then sell such Affiliate without Licensor's prior
written consent unless this Agreement is first assigned back from such Affiliate
to Licensee.  Licensor may not assign its rights under this Agreement, in whole
or in part, without consent in writing of Licensee; and any purported assignment
without such consent (which may be withheld without reason) shall be void;
provided, that Licensor may upon notice to Licensee assign all or any portion of
this Agreement to any of its Affiliates, but may not then sell such Affiliate
without Licensee's prior written consent unless this Agreement is first assigned
back from such Affiliate to Licensor.
 
If any person, individually or in concert with others, shall acquire directly or
indirectly, through one or more intermediaries, the beneficial ownership of
fifty percent or more of the equity or assets of Licensor or Licensee during the
term of this Agreement, the party not being acquired may require from the new
owners of the acquired party a written affirmation of its intent and capability
to comply with all the terms of this Agreement.  Under no circumstances shall
such action by Licensor interfere with or compromise the continued supply of the
Product to Licensee, provided, however, that should such interference or
compromise occur, Licensee in such event shall have the option of terminating
this Agreement.
 
Nothing in this Agreement, express or implied, is intended to confer on any
person other than the parties hereto, or their respective permitted successors
and assigns, any benefits, rights or remedies.
 
19.           Tax.
 
All taxes levied on account of any payments accruing under this Agreement which
constitute income to Licensor, shall be the obligation of Licensor, and if
provision is made in law or regulation for withholding, such tax shall be
deducted from any payment then due, paid to the proper taxing authority, and
receipt for payment of the tax secured and promptly sent to Licensor.
 
20.           Independent Contractors.
 
The relationship of the parties under this Agreement is that of independent
contractors.  Neither party shall be deemed to be the agent of the other and
neither is authorized to take any action binding upon the other.
 
21.           Entire Agreement; Modification.
 
This Agreement, including the Schedules hereto, contains the entire
understanding between the parties hereto relating to the subject matter hereof,
there being no terms and conditions other than those set forth herein, and it
supersedes all prior agreements, written or oral, between the parties hereto
with respect to the matters covered hereunder.  This Agreement may not be
modified, altered or otherwise changed other than by an instrument in writing,
duly executed by each of the parties hereto. For avoidance of doubt, the terms
of the Amended and Restated  License and Supply Agreement dated as June 4, 2002
(as amended) shall remain in effect (as stated therein) until the Second A&R
Agreement Date.
 
22.           Severability.
 
If any provision of this Agreement should be or becomes fully or partly invalid
or unenforceable for any reason whatsoever or should be adjudged to violate any
applicable law, this Agreement is to be considered divisible as to such
provision and such provision is deemed to be deleted from this Agreement, and
the remainder of this Agreement shall be valid and binding as if such provision
were not included herein; provided, however, that this Agreement is not rendered
fundamentally different in its content or effect.
 
23.           Effect of Headings.
 
The headings for the sections and paragraphs of this Agreement are to facilitate
reference only, do not form a part of this Agreement, and shall not in any way
affect the interpretation hereof.
 
24.           Choice of Law.
 
This Agreement and performance hereof shall be construed and governed by the
laws of the State of New York and of the United States.  Any dispute,
controversy, claim or difference arising between the parties out of, relating
to, or in connection with this Agreement shall be submitted to the jurisdiction
of the courts sitting in the State of New York.
 
25.           No Waiver.
 
No delay or omission or failure to exercise any right or remedy provided for
herein shall be deemed to be a waiver thereof or acquiescence in the event
giving rise to such right or remedy.
 
26.           Counterparts.
 
This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which, when so
executed shall be deemed an original, but all such counterparts shall constitute
but one and the same instrument.
 
27.           Further Assurances.
 
Licensor and Licensee each agree to produce or execute such other documents or
agreements as may be necessary or desirable for the execution and implementation
of this Agreement and the consummation of the transactions contemplated hereby.
 
28.           Schedules.
 
The terms and provisions of the Schedules attached to this Agreement are hereby
incorporated herein as if fully set forth herein.
 
29.           Bankruptcy.
 
All Trademark, Patent and Technology rights and licenses granted to the Product
under or pursuant to this Agreement by Licensor to Licensee are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code, as amended from time to time (the "Bankruptcy Code"), licenses
of rights to "intellectual property" as defined under Section 101 (35A) of the
Bankruptcy Code, and any comparable law in the Territory.  The parties hereto
agree that so long as Licensee, as a licensee of such rights under this
Agreement, makes all payments to Licensor required under this
Agreement.  Licensee shall retain and may fully exercise all of its rights and
elections under the Bankruptcy Code.  The parties further agree that, in the
event that any proceeding shall be instituted by or against Licensor seeking to
adjudicate it as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking an entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property or it shall take an action to authorize any of
the foregoing actions, Licensee, as a licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the Bankruptcy Code.  The parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against Licensor under the
Bankruptcy Code, Licensee shall be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property and all
embodiment of such intellectual property, and the same, if not already in its
possession, shall be promptly delivered to Licensee (i) upon any such
commencement of a bankruptcy proceeding upon written request therefor by
Licensee, unless Licensor elects to continue to perform all of its obligations
under this Agreement, or (ii) if not delivered under (i) above, upon the
rejection of this Agreement by or on behalf of Licensor, upon written request
therefor by Licensee. In addition the parties agree that in such event the
intellectual property delivered to Licensee shall include all Technology
necessary or useful to give Licensee the capability of manufacturing the Product
and such Technology shall be delivered to Licensee in such a way as to
communicate it to Licensee promptly, effectively and economically.
 
30.           Force Majeure.
 
No failure or omission by a party hereto in the performance of any obligation of
this Agreement shall be deemed a breach of this Agreement nor shall it create
any liability if the same shall arise from any cause or causes beyond the
control of the party, including, but not limited to, the following, which, for
the purposes of this Agreement, shall be regarded as beyond the control of the
party in question:  acts of God, acts or omissions of any government, any rules,
regulations, or orders issued by any governmental authority or any officer,
department, agency, or instrumentality thereof, fire, storm, flood, earthquake,
accident, war, rebellion, insurrection, riot, invasion, strikes, lockouts;
provided however, that the party so affected shall promptly advise the other
party of the existence of such causes of nonperformance, shall use its best
efforts to avoid or remove such causes of nonperformance and shall continue
performance hereunder with the utmost dispatch whenever such causes are removed.
 
31.           Performance by Affiliates.
 
The parties agree that certain of their rights and obligations under this
Agreement may be carried out by one or more of their Affiliates; provided,
however, that each party shall remain responsible for the acts and omission of
its Affiliates.  The parties further understand and agree that no such Affiliate
is a party to this Agreement, and, except as contemplated by this Agreement, is
not the agent of such party for purposes hereof, is not authorized to bind such
party and cannot enter into amendments to this Agreement, which can only be made
in accordance with the terms of Section 21 hereof.
 
IN WITNESS WHEREOF, the parties hereto have set their hands as of the day and
year first above written,
 
Columbia Laboratories (Bermuda) Ltd.




By:           /S/ Robert S.
Mills                      14/5/2010                     
(Title)                      President






Ares Trading S.A.




By:           /S/ L.
Foelisch                             11/5/2010                      
(Title)                      VP Supply Chain




By:           /S/ Cedric
Hyde        12/5/2010                                           
(Title)                      CFO












[SCHEDULES INTENTIONALLY OMITTED]







 
 

--------------------------------------------------------------------------------

 
